 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LONNIE EDWARD FANTROY, JR.,   )     NO. CV 19-5751-DMG(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )           JUDGMENT
                                   )
14   JOE LIZARRAGA,                )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24   DATED:   November 12, 2019

25

26                                 _______________________________
                                            DOLLY M. GEE
27                                   UNITED STATES DISTRICT JUDGE

28
